DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the remarks and amendments received on 29 October 2021. Claims 1-19 are pending. Claims 1-5, 8, 9, & 16 are amended. Claims 17-19 are newly added
Response to Amendment
Examiner’s Note
Claims 17-19 are newly added, but are assigned the claim status “original.” Applicant is requested to apply the correct claim status in future correspondence. Claims 17-19 are examined in this action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 6, 8, & 9 are rejected under 35 U.S.C. 101 because claim 3 requires the limitation that the filled ink product is provided by a methed other than a three-dimensional 

Claim Rejections - 35 USC § 112
Claims 3, 6, 8 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term ". . . by a method other than a three-dimensional printing method." in claim 3 is a relative term which renders the claim indefinite.  The term ". . . by a method other than a three-dimensional printing method." is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s disclosure does not support the inclusion of all methods, known and unknown that are not associated with three-dimensional printing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2004/0253365 to Warren et al. (‘365 hereafter).
Regarding claim 1, ‘365 teaches a three-dimensional printing method comprising a step of providing at least two inks (paragraphs 222-224), into an ink-extruding member for three-dimensional printing comprising an ink receiving part and an ink extruding part equipped with a single passage which passes and extrudes the at least two inks retained in the ink receiving part (paragraphs 0222-0224, 0267 and FIG 29 ), a step of forming an extruded ink product discharged from the ink extruding part by applying physical force to the ink-extruding member (paragraphs 222-224, 267), and extruding the at least two inks through the single passage, and a step of printing the extruded ink product on a plate (paragraphs 222-224, FIG. 29A).
Regarding claim 2, ‘365 teaches the method wherein the printed ink product has a two-dimensional or three-dimensional pattern in the step of providing at least two inks (paragraph 0267).
Regarding claim 3, ‘365 teaches the method in the step of providing at least two inks, further providing one of the at least two inks, as a filled ink product by a method other than a three-dimensional printing method (paragraph 0275).
Regarding claim 4, ‘365 teaches the method wherein a cross-section of the extruded ink product in the ink-extruding member and a cross-section of the extruded ink product have the same pattern (paragraph 0273).
Regarding claim 8, ‘365 teaches the method in the step of providing at least two inks, and the printed ink product are provided into the ink-extruding member simultaneously or sequentially (paragraph 0276).
Regarding claim 9, ‘365 teaches the method in the step of providing ink, the ink printed product formed by a three-dimensional printing method is provided after providing the filled ink product (paragraph 0276).
Regarding claim 10, ‘365 teaches the method wherein the ink-extruding member comprises an ink receiving part which retains the ink in the internal space and an ink extruding part positioned in the lower part of the ink receiving part and equipped with a single passage which the ink retained in the receiving part passes and is extruded through (FIG 12A).
Regarding claim 11, ‘365 teaches the method wherein a ratio of a cross-sectional diameter of the ink provided in the ink-extruding member and a cross-sectional diameter of the extruded ink product is 100:99 to 100:0.1 (paragraph 0247).
Regarding claim 12, ‘365 teaches the method wherein the printed product is an artificial tissue (paragraph 0321).
Regarding claim 13, ‘365 teaches the method wherein the step of preparing the extruded ink product is performed simultaneously or sequentially with the step of providing ink (paragraph 0321).
Regarding claim 14, ‘365 teaches the method wherein the ink has different one or more kinds selected from the group consisting of components, content of ink components and physical properties of ink components (paragraph 0321).
Regarding claim 15, ‘365 teaches the method wherein the ink comprises a gelling polymer (paragraph 0321).
Regarding claim 16, ‘365 teaches the method wherein the at least two inks comprise one or more kinds selected from the group consisting of a gelling polymer, a cell, a growth factor and an extracellular matrix (paragraph 0321).
Regarding claim 17, ‘365 teaches the method wherein the ink-extruding member is equipped with a single passage which passes and extrudes the ink retained in the receiving part (FIG 29A).
Regarding claim 18, ‘365 teaches the method wherein the step of applying physical force to the ink-extruding member is performed for extruding the ink to an extruding part, to prepare an extruded ink product having the same cross-sectional pattern as the printed product (paragraph 0273).
Regarding claim 19, ‘365 teaches the method wherein the extruded ink product released from the ink-extruding part has the same cross-sectional pattern as the cross-sectional pattern of the ink-receiving part, with the reduced size (paragraph 0273).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘365 in view of case law rationale.
Regarding claims 5-7, the cited applied prior art does not explicitly teach the claimed viscosity ranges. However routine optimization to find optimum or workable ranges of art recognized result effective variables is held to not be patentable activity. One possessed of ordinary skill in the art at the time of invention would have been motivated to select the claimed range because the applied prior art teaches that viscosity of material controls the setting and spreading of the extruded material (see paragraphs 0213 and 0250).
Response to Arguments
Regarding the 35 USC 101 rejection of claims 3, 6, 8, and 9, applicant argues that the amendment to claim three overcomes and renders moot this rejection. This argument is not persuasive as it is still not clear how an ink can be provided by a method other than a three dimensional printing method within a method specifically directed to a method of three 
Applicant’s arguments regarding the 35 USC 112 rejection of claims 1-10 are persuasive.
Applicant argues that the previous and above prior art does not teach the provision of at least two inks and an extrusion device comprising a single passage. This argument is not persuasive, as the applied prior art does so teach. See above rejection of at least claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743